


    
PULTEGROUP, INC.
Grant Acceptance Agreement
Pursuant to the PulteGroup, Inc. 2008 Senior Management Incentive Plan (the
“Plan”), ________________ (“the Participant”) has been granted the Performance
Award described below. Certain terms and conditions of the Performance Award are
set forth immediately below in this Grant Acceptance Agreement. Other terms and
conditions are set forth in the Performance Award Agreement which is appended to
this Grant Acceptance Agreement. The Grant Acceptance Agreement and the
Performance Award Agreement are together the “Agreement” which is made and
entered into between PulteGroup, Inc., a Michigan corporation (“the Company”),
and the Participant as of the Grant Date. Capitalized terms not otherwise
defined in this Grant Acceptance Agreement are defined in the Plan or the
Performance Award Agreement.
Grant Date:
February 8, 2012
Individual Award Opportunity (“Target Award”):
                                                                           $[________________]
Performance Period:
January 1, 2012
Performance Measures:
ROIC Improvement and Relative TSR Performance (see tables and description
below).
Payout Range:
0-200%
Vesting Date:
December 31, 2014

Subject to the terms of the Agreement, the Performance Award (the “Award”) shall
be earned as follows:
ROIC Improvement
 
Payout as a % of Target (1)
2012 - 2014 Performance Goal
ROIC Improvement is defined as Average ROIC minus [ ]%.
Minimum
50%
[ ]%
Target
100%
[ ]%
Maximum
200%
[ ]%



(1)
If performance is between the minimum and maximum levels set forth above, then
the payout as a percentage of target shall be interpolated appropriately. Payout
as a % of Target shall be subject to a +/- 20% modifier relating to the
Company's TSR Performance against the TSR Comparator Group (“Relative TSR
Performance”) as follows:


1

--------------------------------------------------------------------------------






Relative TSR Performance
TSR Modifier
> 90th percentile
1.20x
>75th - 90th percentile
1.13x
>60th - 75th percentile
1.07x
>45th - 60th percentile
1.00x
>30th - 45th percentile
0.93x
>20th - 30th percentile
0.87x
<= 20th percentile
0.80x



The following definitions shall apply for purposes of determining the amounts
payable pursuant to this Award:


“Average Invested Capital” is defined as consolidated shareholders' equity plus
consolidated debt as determined in accordance with U.S. generally accepted
accounting principles for the year, each as adjusted to exclude consolidated
cash, income tax asset and liability accounts, intangible assets, Financial
Services debt and changes in U.S. generally accepted accounting principles.


“Average ROIC” is defined as the sum of ROIC for 2012, 2013 and 2014 divided by
three.


“Average Stock Price” means the average of the closing transaction prices of a
share of common stock of a company, as reported on the principal national stock
exchange on which such common stock is traded, for the 60 trading days
immediately preceding the date for which the Average Stock Price is being
determined.


“ROIC” means, for any year, (i) consolidated earnings before interest, taxes,
depreciation and amortization, each as determined in accordance with U.S.
generally accepted accounting principles for the year, adjusted to exclude the
expense related to performance awards granted after December 1, 2011, mortgage
repurchase reserve adjustments related to mortgage loan originations prior to
January 1, 2012, gain or loss on debt retirements, land-related charges related
to land acquired prior to January 1, 2012, land sale gains related to land
acquired prior to January 1, 2012, intangible impairments and changes in U.S.
generally accepted accounting principles, divided by (ii) Average Invested
Capital.


“TSR Comparator Group” means D.R. Horton, Inc., KB Home, Lennar Corporation,
NVR, Inc., The Ryland Group, Inc. and Toll Brothers, Inc.; provided, however,
that if a member of the TSR Comparator Group ceases to be publicly traded during
the Performance Period, such member shall be excluded for purposes of
determining the TSR Performance.


“TSR Performance” means a company's cumulative total shareholder return as
measured by dividing (A) the sum of (i) the cumulative amount of dividends
during the Performance Period, assuming dividend reinvestment, and (ii) the
increase or decrease in the Average Stock Price from the first day of the
Performance Period to the last day of the Performance Period, by (B) the Average
Stock Price determined as of the first day of the Performance Period.

2

--------------------------------------------------------------------------------






Except as set forth below, the Award shall be settled in the Company's common
shares, $.01 par value (the “Shares”). The number of Shares to be delivered
under the terms of the Award shall be determined by dividing the amount payable
under the Award by the Fair Market Value of a Share determined at December 31,
2014 (or in the event of the Participant's termination of employment due to
death or Disability pursuant to Section 3.2 of the Agreement, as of the date of
termination of employment) (the “Determination Date”).
Notwithstanding the foregoing, if (i) the Fair Market Value of a Share is less
than $5.00 on the Determination Date or (ii) the Company does not have a
sufficient number of available Shares under the Company's stock incentive plan
in effect at the time of the settlement of the Award, the Award shall be settled
by a combination of Shares and cash. If the Fair Market Value of a Share is less
than $5.00 on the Determination Date , the number of Shares to be delivered
shall equal the amount payable under the Award divided by (ii) $5.00, and the
difference between the amount payable under the Award and the total aggregate
Fair Market Value of such delivered Shares (determined as of the Determination
Date) shall be paid in cash. If the Company does not have a sufficient number of
available Shares under the Company's stock incentive plan in effect at the time
of the settlement of the Award, the number of Shares to be delivered shall be
determined by the Committee based on a pro rata allocation of the available
shares, if any, among award recipients, and the difference between the amount
payable under the Award and the total aggregate Fair Market Value of such
delivered Shares (determined as of the Determination Date) shall be paid in
cash. Notwithstanding the attainment of the Performance Measures with respect to
the Award or anything herein or in the Agreement to the contrary, in all cases,
the Committee shall have the sole and absolute discretion to reduce the amount
of any payment with respect to any portion of the Award that would otherwise be
made to the Participant or to decide that no payment shall be made.
The Participant acknowledges receipt of copies of the Performance Award
Agreement and the Plan (which are incorporated by reference and made a part
hereof) and this Grant Acceptance Agreement and agrees to abide by all of the
terms and conditions of the Performance Award Agreement and the Plan.

3

--------------------------------------------------------------------------------




In witness whereof, the parties have executed the Agreement as of __________
___, 2012.
 
 
PULTEGROUP, INC.,
a Michigan corporation
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
Agreed and Accepted:
 
 
 
 
 
 
 
Participant
 
 
 






4

--------------------------------------------------------------------------------




PULTEGROUP, INC.
Performance Award Agreement
PulteGroup, Inc., a Michigan corporation (the “Company”), hereby grants to
_________________________ (the “Participant”) as of February 8, 2012 (the “Grant
Date”) a performance award (the “Award') representing the right to receive
$[_________] payable in the Company's common shares, $.01 par value (the
“Shares”), subject to adjustment as provided herein and in the PulteGroup, Inc.
2008 Senior Management Incentive Plan (the “Plan”). The Award is subject to the
restrictions, terms and conditions set forth below, the Grant Acceptance
Agreement and in the Plan. Capitalized terms not defined herein shall have the
meanings specified in the Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Participant shall accept this Agreement by executing the Grant
Acceptance Agreement and returning it to the Company at such time as shall be
satisfactory to the Company.
2.Rights as a Shareholder. The Participant shall not be entitled to any
privileges of ownership with respect to the Shares subject to the Award unless
and until, and only to the extent, the Award is settled in Shares pursuant to
the Grant Acceptance Agreement attached hereto and the Participant becomes a
shareholder of record with respect to such Shares.
3.Vesting and Forfeiture.
3.1.    Service Vesting Requirement. Subject to the remainder of this Section 3,
if the Participant remains in continuous employment with the Company through the
date set forth in the Grant Acceptance Agreement (the “Vesting Date”), the
Participant shall be entitled to receive an amount equal to the amount set forth
in the Grant Acceptance Agreement based on satisfaction of the performance
measures. Except as otherwise provided herein, if the Participant's employment
by the Company terminates prior to the Vesting Date, the Participant shall
forfeit all rights with respect to the Award and the Award shall be cancelled by
the Company. The Award shall be paid as soon as practicable following the
Vesting Date but no later than the March 15th occurring immediately after the
Vesting Date.
3.2.    Termination by Reason of Death or Disability.    If the Participant's
employment with the Company terminates by reason of death or Disability, the
Participant or the Participant's Beneficiary, as the case may be, shall be
entitled to a prorated Award. Such prorated Award shall be equal to the Target
Award set forth in the Grant Acceptance Agreement multiplied by a fraction, the
numerator of which shall equal the number of days such Participant was employed
with the Company during the Performance Period and the denominator of which
shall equal the number of days in the Performance Period. Notwithstanding
anything herein to the contrary, a prorated Award payable pursuant to this
Section 3.2, shall be paid to the Participant or Participant's Beneficiary, as
the case may be, no later than the March 15th occurring immediately after the
year in which the Participant's employment terminates.
3.3.    Termination by the Company prior to a Change in Control other than for
Cause, death or Disability. If the Participant's employment with the Company is
terminated by the Company prior to a Change in Control other than for Cause,
death or Disability, the Performance Period shall continue through the last day
thereof and the Participant shall be entitled to a prorated Award. Such prorated
Award shall be equal to the value of the Award at the end of the Performance
Period based on the actual performance during the Performance Period multiplied
by a fraction, the numerator of which shall equal the number of days such
Participant was employed with the Company during the Performance Period and the
denominator of which shall equal the number of days in the Performance Period.
Notwithstanding anything herein to the contrary, a prorated Award payable
pursuant to this Section 3.3

5

--------------------------------------------------------------------------------




shall be paid to the Participant as soon as practicable following the Vesting
Date but no later than the March 15th occurring immediately after the Vesting
Date.
3.4.    Termination by Reason of Voluntary Termination by Participant or
Termination by the Company for Cause. If the Participant's employment with the
Company is terminated voluntarily by Participant for any reason or is terminated
by the Company for Cause, the Participant's Award that is unvested as of the
date of termination shall be immediately forfeited.
3.5.    Change in Control.
(a)    In the event a Change in Control occurs during the Performance Period and
the Participant remains employed with the Company through the Vesting Date, the
amount of the Award payable to the Participant shall equal the greater of (A)
the Target Award and (B) the Award payable based on actual performance during
the Performance Period; provided, however, that if the Committee determines that
the actual performance of the Company cannot be calculated by the Committee as a
result of the Change in Control transaction, the amount of the Award payable to
the Participant shall equal the Target Award. Notwithstanding anything herein to
the contrary, the Award payable pursuant to this Section 3.5(a) shall be paid as
soon as practicable following the Vesting Date but no later than the March 15th
occurring immediately after the Vesting Date.
(b)    In the event a Change in Control occurs during the Performance Period and
the Participant's employment is terminated by the Company without Cause or by
the Participant for Good Reason following such Change in Control, the
Participant shall be entitled to an Award equal to the Target Award set forth in
the Grant Acceptance Agreement. Notwithstanding anything herein to the contrary,
the Award payable pursuant to this Section 3.5(b), shall be paid to the
Participant no later than the March 15th occurring immediately after the year in
which the Participant's employment terminates.
3.6.    Definitions
(a)As used herein, “Cause” shall mean a determination by the Company that the
Participant has (i) willfully and continuously failed to substantially perform
the duties assigned by the Company or a Subsidiary with which the Participant is
employed (other than a failure resulting from the Participant's Disability),
(ii) willfully engaged in conduct which is demonstrably injurious to the Company
or any Subsidiary, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Company, does not conform to the standard of the
Company's executives or employees, or (iii) engaged in any act of dishonesty,
the commission of a felony or a significant violation of any statutory or common
law duty of loyalty to the Company or any Subsidiary.
(b)“Change in Control” means:
(i)    the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 40% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (B) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (2) any acquisition by the Company, (3) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any

6

--------------------------------------------------------------------------------




corporation controlled by the Company, (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subparagraph (iii) of this definition or (5) any acquisition by any one or more
of William J. Pulte, his spouse, any trust or other entity established for the
benefit of either or both of such persons, or any charitable organization
established by either or both of such persons (“Exempt Persons”); provided
further, that for purposes of clause (2), if any Person (other than the Company,
any one or more Exempt Persons or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 40% or more of the Outstanding
Common Stock or 40% or more of the Outstanding Voting Securities by reason of an
acquisition by the Company, and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;
(iii)    the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (B) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 40% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or
(iv)    the consummation of a plan of complete liquidation or dissolution of the
Company.

7

--------------------------------------------------------------------------------




(c)As used herein, “Disability” shall mean a sickness or disability extending
for more than three (3) consecutive months as a result of which the Participant
is unable to perform his or her duties for the Company or an affiliate, as
applicable, in the required and customary manner and that will continue for not
less than an additional three (3) months, as determined by the Company in its
sole discretion. In the event of any dispute regarding the existence of the
Participant's Disability hereunder, the matter shall be resolved by the
determination of a physician selected by the Committee and reasonably acceptable
to the Participant. The Participant shall submit to appropriate medical
examinations for purposes of such determination.
(d)“Exchange Act” means the Securities Exchange Act of 1934, as then in effect,
or any successor federal statute of substantially similar effect.
(e)As used herein, “Fair Market Value” shall mean the average of the high and
low transaction prices of a Share as reported on the New York Stock Exchange on
the date as of which such value is being determined or, if the Shares are not
listed on the New York Stock Exchange, the average of the high and low
transaction prices of a Share on the principal national stock exchange on which
the Shares are traded on the date as of which such value is being determined, or
if there shall be no reported transaction for such date, on the next preceding
date for which a transaction was reported; provided, however, that if Fair
Market Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or method as the Committee, in the
good faith exercise of its discretion, shall at such time deem appropriate.
(f)As used herein, “Good Reason” shall mean the occurrence of any of the
following events without the Participant's prior written consent: (i) a material
diminution in the Participant's annual base salary; (ii) a material diminution
in the Participant's authority, duties or responsibilities; or (iii) a material
change in the geographic location at which the Participant must perform
services; provided that, the Participant must notify the Company of his or her
intention to terminate his or her employment by written notice to the Company
within ninety (90) days of the initial existence of such event and the Company
shall have thirty (30) days to cure such event after receipt of such notice.   
If the Company shall fail to cure such event, the Participant may terminate his
or her employment for Good Reason within thirty (30) days following the
expiration of the Company's cure period.
3.7.    Committee Discretion. Notwithstanding the attainment of the Performance
Measures with respect to the Award or anything herein to the contrary, in all
cases, the Committee shall have the sole and absolute discretion to reduce the
amount of any payment with respect to any portion of the Award that would
otherwise be made to any Participant or to decide that no payment shall be made.
4.Settlement of Award. The Company shall issue or transfer to the Participant
the number of Shares and make any lump sum cash payment, if any, determined
pursuant to the Grant Acceptance Agreement and this Agreement. Notwithstanding
any other provision in the Agreement to the contrary, the Company shall not
issue or transfer any Shares or make any lump sum cash payment subject to the
Award, unless and until the Committee has certified that the applicable
Performance Measures have been satisfied, which certification shall occur within
60 days following the last day of the applicable Performance Period; except with
respect to prorated Awards payable pursuant to Section 3.2 or Target Awards
payable pursuant to Section 3.5(b). The Company may effect such transfer by an
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, and in either case by issuing such Shares in the
Participant's name or in such other name as is acceptable to the Company and
designated in writing by the Participant. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 5.3. Any fraction of a Share shall be
disregarded and the Company shall pay to the Participant at the same time that
the Shares are distributed to the Holder an amount in cash determined by
multiplying (i) the

8

--------------------------------------------------------------------------------




fraction of such Share by (ii) the Fair Market Value of a Share on the Vesting
Date (or the date of a Participant's termination of employment due to death or
Disability, as applicable).
5.Additional Terms and Conditions of Award.
5.1.    Nontransferability of Award. The Award and any rights thereunder shall
not be transferable other than by will or the laws of descent and distribution
or pursuant to any Beneficiary designation procedures as may approved by the
Committee for such purpose. Except as permitted by the preceding sentence, the
Award shall not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt by
the Participant to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.
5.2.    Investment Representation. The Participant hereby represents and
covenants that (a) any Shares acquired upon the settlement of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities law; (b) any subsequent sale of any such Shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Participant shall submit a
written statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of acquisition of any
Shares hereunder or (y) is true and correct as of the date of any sale of any
such Shares, as applicable. As a further condition precedent to the delivery to
the Participant of any Shares subject to the Award, the Participant shall comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance of the Shares and, in connection therewith,
shall execute any documents which the Board or the Committee shall in its sole
discretion deem necessary or advisable.
5.3.    Withholding Taxes.
(a)As a condition precedent to the delivery to the Participant of any Shares
subject to the Award or the payment of any cash amount pursuant to the terms of
the Award, the Participant shall, upon request by the Company, pay to the
Company such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If the Participant shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to the Participant or withhold Shares or any portion of the cash payment.
(b)The Participant may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company pursuant to Section 5.3(a), (2) delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of Shares
having a Fair Market Value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, (3) authorizing the Company to withhold from the
Shares otherwise to be delivered to the Participant pursuant to the Award, a
number of whole Shares having a Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments, or (4) any combination of (1), (2) and
(3). Shares to be delivered or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments. Any fraction of a
Share which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by the Participant. No Shares
and

9

--------------------------------------------------------------------------------




no portion of any cash payment shall be delivered until the Required Tax
Payments have been satisfied in full.
5.4.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Shares subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
such Shares, the Shares subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval.
5.5.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Participant give or be deemed to
give the Participant any right to continued employment by the Company or a
Subsidiary.
5.6.    Decisions of the Board or Committee. The Board or the Committee shall
have the right to resolve all questions which may arise in connection with the
Award. Any interpretation, determination or other action made or taken by the
Committee regarding the Program or this Agreement shall be final, binding and
conclusive.
5.7.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Participant hereby acknowledges receipt of a copy of the Plan.
6.Miscellaneous Provisions.
6.1.    Employment by Subsidiary. References in the Agreement to employment by
the Company shall also mean employment by a Subsidiary.
6.2.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Participant, acquire any rights hereunder in
accordance with this Agreement or the Program.
6.3.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to PulteGroup, Inc., Attention
General Counsel, 100 Bloomfield Hills Parkway, Suite 300, Bloomfield Hills,
Michigan 48304, and if to the Participant, to the last known address contained
in the records of the Company. All notices, requests or other communications
provided for in this Agreement shall be made in writing either (a) by personal
delivery to the party entitled thereto, (b) by electronic mail or facsimile with
confirmation of receipt, (c) by mailing in the United States mails to the last
known address of the party entitled thereto or (d) by express courier service.
The notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of electronic mail or facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company.
6.4.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Michigan and construed in accordance therewith without giving effect to
conflicts of laws principles.
6.5.    Section 409A. The Agreement is intended to be exempt from the
requirements of

10

--------------------------------------------------------------------------------




Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent; provided,
however, that in no event shall the Company or any of its directors, officers,
employees or advisors be responsible for any such additional tax, interest or
related tax penalties that may be imposed under Section 409A of the Code.
6.6.    Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, the Agreement
shall be brought against the parties, as the sole and exclusive forum, in the
courts of the State of Michigan in the County of Oakland, or in the United
States District Court for the Eastern District of Michigan, Southern Division,
and each party consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.
6.7.    Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than six (6) months after the date of the
employment action that is the subject of the action, claim or lawsuit. The
Participant voluntarily waives any statute of limitations to the contrary.


    







11